       Case 5:21-cv-01727-EJD Document 13 Filed 03/16/21 Page 1 of 9



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     MENLO PARK, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11
     Attorneys for Defendant
12   RingCentral, Inc.

13                              UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   ZOOM VIDEO COMMUNICATIONS, INC.,         Case No. 4:21-cv-01727-DMR

17                Plaintiff,                  RINGCENTRAL INC.’S
                                              ADMINISTRATIVE MOTION TO FILE
18         v.                                 UNDER SEAL ITS COUNTERCLAIMS
                                              AND PORTIONS OF ITS MOTION FOR
19   RINGCENTRAL, INC.,                       A TEMPORARY RESTRAINING ORDER
                                              AND ORDER TO SHOW CAUSE RE
20                Defendant.                  PRELIMINARY INJUNCTION

21

22   RINGCENTRAL, INC.,

23                Counterclaimant,

24         v.

25   ZOOM VIDEO COMMUNICATIONS, INC.

26                Counterdefendant.

27

28

                                                                             MOT. TO SEAL
                                                                       4:21-CV-01727-DMR
          Case 5:21-cv-01727-EJD Document 13 Filed 03/16/21 Page 2 of 9



 1             Defendant-Counterclaimant RingCentral, Inc. (“RingCentral”) hereby moves to file under

 2   seal its Counterclaims and portions of its Motion for a Temporary Restraining Order pursuant to

 3   Northern District of California Civil Local Rules 7-11 and 79-5. The present motion is

 4   accompanied and supported by the attached Declaration of Tiffany Wan, the Declaration of

 5   Nathan Shaffer, and a Proposed Order.

 6   I.        INFORMATION DESIGNATED BY ZOOM
 7             Pursuant to Local Rule 79-5(e), RingCentral seeks to seal Exhibit 1 to the Makagon

 8   Declaration in support of its Motion for a Temporary Restraining Order and Order to Show Cause

 9   Re Preliminary Injunction, which is the Zoom – RingCentral Strategic Alliance Agreement
10   (“SAA”) attached as Exhibit A to Zoom’s Complaint (ECF No. 1). Zoom initially filed the SAA

11   under seal solely because “Zoom understands RingCentral considers” the SAA “sealable,” and

12   Zoom did not assert its own confidentiality interest as a basis to seal the SAA. ECF No. 5 (Zoom

13   Admin. Mot.) at 2 (seeking a sealing order pursuant to L.R. 79-5(e) based on RingCentral’s

14   confidentiality interest). Subsequently, Zoom, via an email from counsel, asserted a

15   confidentiality interest in the SAA that requires sealing the document. Shaffer Decl. Ex. A.

16   Accordingly, RingCentral seeks to file the SAA entirely under seal and portions of its filings that

17   quote from that document under seal pending submission of a declaration from Zoom within four

18   days providing justification as to whether those portions should be sealed pursuant to L.R. 79-

19   5(e)(1).1
20             Accordingly, RingCentral requests an order authorizing the filing for the following

21   materials under seal based on Zoom’s asserted confidentiality interest:

22

23                                  Document                      Text to be Sealed

24                       Makagon Declaration                 The highlighted text in
                                                             ¶¶ 4–9, 11–14, and 19–21.
25
                         Exhibit 1 to Makagon                The entire document.
26                       Declaration (“SAA”)

27   1
         Presumably, Zoom will also seek to amend or supplement its motion to seal, ECF No. 5, to
           likewise reflect its asserted confidentiality interest with respect to its Complaint and the copy
28         of the SAA attached thereto as Exhibit A.
                                                                                                 MOT. TO SEAL
                                                                                           4:21-CV-01727-DMR
     Case 5:21-cv-01727-EJD Document 13 Filed 03/16/21 Page 3 of 9



 1
                          Document                       Text to be Sealed
 2
                Exhibit 3 to the Marlow             The highlighted text.
 3              Declaration

 4              Exhibit 4 to the Marlow             The highlighted text.
                Declaration
 5
                Exhibit 5 to the Marlow             The highlighted text.
 6              Declaration

 7              Exhibit 6 to the Marlow             The highlighted text.
                Declaration
 8
                Exhibit 7 to the Marlow             The highlighted text.
 9              Declaration

10              Exhibit 8 to the Marlow             The highlighted text.
                Declaration
11
                RingCentral’s Counterclaims         The highlighted text in ¶ 7
12              Against Zoom Video
                Communications, Inc.
13
                RingCentral’s Counterclaims         The highlighted text in ¶ 8
14              Against Zoom Video
                Communications, Inc.
15
                RingCentral’s Counterclaims         The highlighted text in ¶ 10
16              Against Zoom Video
                Communications, Inc.
17
                RingCentral’s Counterclaims         The highlighted text in ¶ 11
18              Against Zoom Video
                Communications, Inc.
19
                RingCentral’s Counterclaims         The highlighted text in ¶ 12
20              Against Zoom Video
                Communications, Inc.
21
                RingCentral’s Counterclaims         The highlighted text in ¶ 13
22              Against Zoom Video
                Communications, Inc.
23
                RingCentral’s Counterclaims         The highlighted text in ¶ 14
24              Against Zoom Video
                Communications, Inc.
25
                RingCentral’s Counterclaims         The highlighted text in ¶ 16
26              Against Zoom Video
                Communications, Inc.
27

28
                                                                                         MOT. TO SEAL
                                              -3-                                  4:21-CV-01727-DMR
     Case 5:21-cv-01727-EJD Document 13 Filed 03/16/21 Page 4 of 9



 1
                          Document                       Text to be Sealed
 2
                RingCentral’s Counterclaims         The highlighted text in ¶ 17
 3              Against Zoom Video
                Communications, Inc.
 4
                RingCentral’s Counterclaims         The highlighted text in ¶ 19
 5              Against Zoom Video
                Communications, Inc.
 6
                RingCentral’s Counterclaims         The highlighted text in ¶ 20
 7              Against Zoom Video
                Communications, Inc.
 8
                RingCentral’s Counterclaims         The highlighted text in ¶ 21
 9              Against Zoom Video
                Communications, Inc.
10
                RingCentral’s Counterclaims         The highlighted text in ¶ 27
11              Against Zoom Video
                Communications, Inc.
12
                RingCentral’s Counterclaims         The highlighted text in ¶ 30
13              Against Zoom Video
                Communications, Inc.
14
                RingCentral’s Counterclaims         The highlighted text in ¶ 41
15              Against Zoom Video
                Communications, Inc.
16
                RingCentral’s Counterclaims         The highlighted text in
17              Against Zoom Video                  ¶¶ 46–48
                Communications, Inc.
18
                Ringcentral, Inc.’s Ex Parte        The highlighted text at page
19              Motion For (1) Temporary            1, lines 10, 19–22; page 2,
                Restraining Order and (2) Order     lines 10, 12–15, 19, 21–23;
20              To Show Cause Re Preliminary        page 3 lines 1–4, 8–9, 16–
                Injunction; Memorandum Of           19, 21–28; page 4, lines 1–
21              Points And Authorities In           22, 24–25; 5, page 5, lines
                Support Thereof                     2–4, 14–16, 20, 23, 25; page
22                                                  6, line 19; page 7, lines 14,
                                                    19–20; page 8, lines 10–28;
23                                                  page 9, lines 1–8, 12–13,
                                                    15–17, 20–25; page 10,
24                                                  lines 1–7, 9–11, 17–25;
                                                    page 11, lines 6, 9, 10, 18–
25                                                  19, 21–26; page 12, lines 1–
                                                    7, 9–17, 19–20, 25, note 4;
26                                                  page 13, lines 2–3, 6, 10–
                                                    16, 19–28; page 14, lines 1–
27                                                  4, 11; page 15, lines 17–18.

28
                                                                                          MOT. TO SEAL
                                              -4-                                   4:21-CV-01727-DMR
           Case 5:21-cv-01727-EJD Document 13 Filed 03/16/21 Page 5 of 9



 1   II.      INFORMATION RINGCENTRAL SEEKS TO FILE UNDER SEAL

 2            RingCentral moves for a limited, narrow sealing order to file under seal specifically

 3   redacted portions of the following documents reflecting confidential business information,

 4   including confidential licensing deal terms and pricing information:

 5

 6                Document                      Text to be Sealed         Basis for Sealing Document
                                                                             or Portions Thereof
 7
      Makagon Declaration                 The last date in ¶ 11 at page   The text reflects confidential
 8                                        4, line 28–page 5, line 1.      deal terms.

 9    Exhibit 1 to Makagon                The highlighted text on         The text reflects a
      Declaration (“SAA”)                 page 10                         confidential deal term
10
      Exhibit 1 to Makagon                The highlighted text on         The text reflects a
11    Declaration (“SAA”)                 page 13                         confidential deal term

12    Exhibit 1 to Makagon                The highlighted text on         The text reflects confidential
      Declaration (“SAA”)                 page 20                         pricing information
13
      Exhibit 1 to Makagon                The highlighted text on         The text reflects confidential
14    Declaration (“SAA”)                 page 21                         pricing information

15    Exhibit 1 to Makagon                The highlighted text on         The text reflects confidential
      Declaration (“SAA”)                 page 22                         licensing information
16
      Exhibit 1 to Makagon                The highlighted text on         The text reflects a
17    Declaration (“SAA”)                 page 31                         confidential deal term

18    Exhibit 1 to Makagon                The highlighted text on         The text reflects a
      Declaration (“SAA”)                 page 32                         confidential deal term
19
      Exhibit 1 to Makagon                The highlighted text on         The text reflects a
20    Declaration (“SAA”)                 page 33                         confidential deal term

21    Exhibit 1 to Makagon                The highlighted text on         The text reflects a
      Declaration (“SAA”)                 page 34                         confidential deal term
22
      Exhibit 1 to Makagon                The highlighted text on         The text reflects confidential
23    Declaration (“SAA”)                 page 37                         pricing information

24    Exhibit 1 to Makagon                The highlighted text on         The text reflects confidential
      Declaration (“SAA”)                 page 38                         pricing information
25
      Exhibit 1 to Makagon                The highlighted text on         The text reflects confidential
26    Declaration (“SAA”)                 page 39                         pricing information
27    Exhibit 1 to Makagon                The highlighted text on         The text reflects confidential
      Declaration (“SAA”)                 page 40                         pricing information
28
                                                                                              MOT. TO SEAL
                                                      -5-                               4:21-CV-01727-DMR
      Case 5:21-cv-01727-EJD Document 13 Filed 03/16/21 Page 6 of 9



 1
              Document              Text to be Sealed    Basis for Sealing Document
 2                                                          or Portions Thereof

 3   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 41                   pricing information
 4
     Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
 5   Declaration (“SAA”)       page 48                   pricing information

 6   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 49                   pricing information
 7
     Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
 8   Declaration (“SAA”)       page 60                   pricing information

 9   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 61                   pricing information
10
     Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
11   Declaration (“SAA”)       page 63                   pricing information

12   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 64                   pricing information
13
     Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
14   Declaration (“SAA”)       page 65                   pricing information

15   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 66                   pricing information
16
     Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
17   Declaration (“SAA”)       page 67                   pricing information

18   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 68                   pricing information and a
19                                                       confidential deal term
20   Exhibit 1 to Makagon      The highlighted text on   The text reflects a
     Declaration (“SAA”)       page 69                   confidential deal term
21
     Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
22   Declaration (“SAA”)       page 76                   pricing information
23   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 77                   pricing information
24
     Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
25   Declaration (“SAA”)       page 78                   pricing information
26   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 79                   pricing information
27

28
                                                                             MOT. TO SEAL
                                         -6-                           4:21-CV-01727-DMR
      Case 5:21-cv-01727-EJD Document 13 Filed 03/16/21 Page 7 of 9



 1
              Document                  Text to be Sealed         Basis for Sealing Document
 2                                                                   or Portions Thereof

 3   Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
     Declaration (“SAA”)           page 81                        pricing information
 4
     Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
 5   Declaration (“SAA”)           page 85                        pricing information

 6   Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
     Declaration (“SAA”)           page 86                        pricing information
 7
     Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
 8   Declaration (“SAA”)           page 87                        pricing information

 9   Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
     Declaration (“SAA”)           page 88                        pricing information
10
     Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
11   Declaration (“SAA”)           page 96                        pricing information

12   Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
     Declaration (“SAA”)           page 97                        pricing information
13
     RingCentral’s Counterclaims   The highlighted text in ¶ 8    The text reflects confidential
14   Against Zoom Video                                           deal terms
     Communications, Inc.
15
     RingCentral’s Counterclaims   The highlighted text in ¶ 12   The text reflects confidential
16   Against Zoom Video                                           deal terms
     Communications, Inc.
17
     RingCentral’s Counterclaims   The highlighted text in ¶ 16   The text reflects confidential
18   Against Zoom Video                                           deal terms
     Communications, Inc.
19
     RingCentral’s Counterclaims   The highlighted text in ¶ 17   The text reflects confidential
20   Against Zoom Video                                           deal terms
     Communications, Inc.
21
     RingCentral’s Counterclaims   The highlighted text in ¶ 27   The text reflects confidential
22   Against Zoom Video                                           deal terms
     Communications, Inc.
23
     RingCentral’s Counterclaims   The highlighted text in ¶ 30   The text reflects confidential
24   Against Zoom Video                                           deal terms
     Communications, Inc.
25
     RingCentral’s Counterclaims   The highlighted text in ¶ 41   The text reflects confidential
26   Against Zoom Video                                           deal terms
     Communications, Inc.
27

28
                                                                                      MOT. TO SEAL
                                              -7-                               4:21-CV-01727-DMR
        Case 5:21-cv-01727-EJD Document 13 Filed 03/16/21 Page 8 of 9



 1
                 Document                     Text to be Sealed          Basis for Sealing Document
 2                                                                          or Portions Thereof

 3    RingCentral’s Counterclaims        The highlighted text in ¶ 46. The text reflects confidential
      Against Zoom Video                                               deal terms
 4    Communications, Inc.

 5    Ringcentral, Inc.’s Ex Parte       The highlighted text at page The text reflects confidential
      Motion For (1) Temporary           1, lines 11, 21; page 2, line  deal terms.
 6    Restraining Order and (2) Order    19; page 3, lines 23–29;
      To Show Cause Re Preliminary       page 4, lines 1–5, 10; page
 7    Injunction; Memorandum Of          5, lines 2–3; page 6, line 19;
      Points And Authorities In          page 9, line 5; page 10, lines
 8    Support Thereof                    3–6; page 11, lines 10, 18–
                                         19.
 9
10
            Courts routinely recognize that commercially sensitive pricing, deal terms, and revenue
11
     information satisfies the “compelling reasons” standard for filing information under seal.
12
     Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1181 (9th Cir. 2006) (setting standard);
13
     Pace Anti-Piracy, Inc. v. Inside Secure, No. 17-cv-06744-BLF, 2018 WL 10517182, at *2 (N.D.
14
     Cal. Jan. 8, 2018) (finding that confidential licensing terms meet the “compelling reasons”
15
     standard); DiscoverOrg Data, LLC v. Bitnine Global, Inc., No. 19-CV-08098-LHK, 2020 WL
16
     8669859, at *3 (N.D. Cal. Nov. 6, 2020) (“Compelling reasons to seal may exist if sealing is
17
     required to prevent documents from being used as sources of business information that might
18
     harm a litigant’s competitive standing.” (internal quotation marks omitted)); Fed. Trade Comm’n
19
     v. Qualcomm Inc., No. 17-CV-00220-LHK, 2019 WL 95922, at *3 (N.D. Cal. Jan. 3, 2019)
20
     (granting request to seal “information that, if published, may harm … competitive standing”).
21
            As set forth in the Declaration of Tiffany Wan, the limited information RingCentral seeks
22
     to seal is sensitive information that RingCentral maintains in confidence. The information
23
     includes confidential and competitively sensitive deal terms, revenue data, and pricing
24
     information. If such information were available to RingCentral’s competitors, they could use the
25
     information to their unfair advantage, including by undercutting RingCentral’s pricing and
26
     anticipating RingCentral’s competitive deal terms. Id. ¶¶ 4–5. Similarly, RingCentral’s partners
27
     and customers could leverage the information RingCentral seeks to file under seal against
28
                                                                                             MOT. TO SEAL
                                                    -8-                                4:21-CV-01727-DMR
        Case 5:21-cv-01727-EJD Document 13 Filed 03/16/21 Page 9 of 9



 1   RingCentral in negotiations and harm RingCentral. See Johnstech Int’l Corp. v. JF

 2   Microtechnology SDN BHD, No. 14-cv-02864-JD, 2016 WL 4091388, at *1 (N.D. Cal. Aug. 2,

 3   2016) (sealing information that gives an “unfair advantage” to competitors); see also In re Elec.

 4   Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (“affirming order sealing “pricing terms, royalty

 5   rates, and guaranteed minimum payment terms”). RingCentral’s request is also narrowly tailored

 6   to encompass only sensitive and recent confidential competitive business information through

 7   specific redactions. See Kamakana, 447 F.3d at 1183 (“[Specific] redactions have the virtue of

 8   being limited and clear, identifying specific names or references to be kept secret.”).

 9          Accordingly, RingCentral respectfully requests that the Court permit RingCentral to file
10   the limited information identified above under seal and to file appropriately redacted versions of

11   the under-seal documents on the public record.

12

13   Dated: March 15, 2021                              CLEMENT SETH ROBERTS
                                                        KAREN G. JOHNSON-MCKEWAN
14                                                      NATHAN SHAFFER
                                                        Orrick, Herrington & Sutcliffe LLP
15

16
                                                        By:           /s/ Clement Seth Roberts
17                                                                  CLEMENT SETH ROBERTS
                                                                      Attorneys for Defendant
18                                                                        RingCentral, Inc.
19
20

21

22

23

24

25

26

27

28
                                                                                              MOT. TO SEAL
                                                      -9-                               4:21-CV-01727-DMR
